Citation Nr: 0701230	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code.

2.  Entitlement to basic eligibility for VA educational 
assistance benefits under Chapter 32, Title 38, United States 
Code.

3.  Entitlement to basic eligibility for VA educational 
assistance under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran first became a member of the Armed Forces 
prior to June 30, 1985.

2.  The veteran was discharged from the Army in October 1974, 
after serving for exactly 2 years; he was separated from the 
Army with an honorable discharge.

3.  The veteran was not discharged for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government, 
involuntarily for convenience of the government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty.

4.  The veteran was not involuntary separated after February 
2, 1991, or separated pursuant to voluntary separation 
incentives.

5.  The veteran did not enter active duty after January 1, 
1977, and before July 1, 1985, and did not contribute to a 
Veteran's Educational Assistance Program (VEAP) at any time.  

6.  The appellant never had service with the Selected 
Reserves.


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.7042 (2006).

2.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 32, Title 38, United States 
Code have not been met.  38 U.S.C.A. §§ 3221, 3222 (West 
2002); 38 C.F.R. §§ 21.5040, 21.5052 (2006).

3.  The requirements for basic eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C. §§ 16132, 16133 (2006); 38 
C.F.R. §§ 21.7540, 21.7550 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, the Board is required to address the 
VCAA that became law in November 2000.  The VCAA provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103A.  However, it is not clear 
that such notice is required in this case since the benefit 
sought is found in Chapter 30, of Title 38.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different chapter of Title 38 and do not apply to this 
appeal").  In addition, as will be explained below, the Board 
finds that the law, and not the evidence, is dispositive in 
this case.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).

Also, an opinion from the VA General Counsel held that the VA 
is required neither to provide notice of the information and 
evidence necessary to substantiate a claim nor to develop 
evidence to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  The Board also notes that Court has held 
where there is an error in the VCAA notice, or in this case 
an absence of the VCAA notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d. 1328 (2006).  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, and not the 
evidence, that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  In this case, 
the relevant and probative evidence consists of information 
regarding the dates of the veteran's service.  That evidence 
is associated with the claims file.  As such, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.



Factual Background

The veteran's DD-214 shows that he served in the Army from 
October 1972 to October 1974, serving for exactly 2 years, 
with a terminal reserve date of October 1978.  His service 
was characterized as "honorable."  There is no indication 
that he had any Reserve or National Guard duty.

The veteran filed a Form 22-1990, Application for VA 
Education Benefits, which was received by VA in October 2004.  
He indicated that he was unsure which benefit applied to him.  
He stated that his career goal was to become a journeyman 
plumber.  Accompanying the application, the veteran sent a 
certification of hours completed from June to September 2004, 
representing training completed for a plumbing 
apprenticeship.  

In a statement dated in December 2004, the veteran explained 
that he had not contributed to any VEAP fund nor any VA fund, 
but had not ever been informed of any such possibilities.   

Legal Analysis

	VA educational assistance under Chapter 30

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or who 
meet certain other criteria.  38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. §§ 21.7040, 21.7042 (2006).

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  In this case the 
veteran entered active duty in October 1972 and so the first 
requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042(a) 
is not satisfied.

Further, the individual must also have served an obligated 
period of active duty. In the case of an individual with an 
obligated period of service of 3 years or more, the 
individual must have completed at least 3 years of continuous 
active duty.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. § 
21.7042(a)(2).  In this case, the evidence reflects that had 
an obligated period of service which extended until October 
1978 for more than 3 years, but only served for exactly 2 
years.  Therefore, he did not satisfy the second requirement 
of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042(a).  A veteran 
need not have served the requisite amount of time pursuant to 
38 U.S.C.A. § 3011(a)(1)(A)(i) and 38 C.F.R. § 21.7042(a)(2) 
if he or she was discharged or released from active duty for 
any one of the following reasons:

(i) For a service-connected disability, or (ii) For a medical 
condition which preexisted service on active duty and which 
VA determines is not service connected, or (iii) Under 10 
U.S.C. 1173 (hardship discharge), or (iv) For convenience of 
the government (A) After completing at least 20 continuous 
months of active duty of an obligated period of active duty 
that is less than three years, or (B) After completing 30 
continuous months of active duty of an obligated period of 
active duty that is at least three years, or (v) 
Involuntarily for the convenience of the government as a 
result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5) (2006).

In this instance, the veteran was not discharged or released 
from active duty for a service-connected disability, or for a 
non-service connected disability which preexisted service 
pursuant to 38 C.F.R. § 21.7042(a)(5)(i) and (ii).  Also, the 
veteran was not discharged for hardship pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(iii), and was not separated for the 
convenience of the government pursuant to 38 C.F.R. § 
21.7042(a)(5)(iv),(v).  Finally, the veteran was not 
discharged for a physical or mental condition that was not 
characterized as a disability pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(vi).  As previously noted, the veteran was 
discharged honorably from service.  The veteran may establish 
eligibility by showing, in part, that he was involuntarily 
separated after February 2, 1991, or was separated pursuant 
to voluntary separation incentives under section 1174a or 
1175 of title 10. 38 U.S.C.A. §§ 3018A, 3018B; 38 C.F.R. § 
21.7045 (2006).  In this case, the veteran was discharged 
well prior to thus, he is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3018A.  He also is not eligible 
for Chapter 30 benefits under 38 U.S.C.A. § 3018B because 
there is no evidence that he was discharged pursuant to 
voluntary separation incentives.  

The Board has considered the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are clear and specific, 
and the Board is bound by them.  Based on the veteran's 
failure to meet these criteria, the Board finds that the 
veteran has not established that he is eligible for 
educational assistance under Chapter 30.  As the law in this 
case is dispositive, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

	VA educational assistance under Chapter 32

The criteria for the Chapter 32 educational assistance 
benefits under VEAP are set forth in 38 U.S.C.A. § 3221 (West 
2002); 38 C.F.R. § 21.5040 (2006).  All veterans who entered 
active duty after January 1, 1977 and before July 1, 1985, 
are eligible to participate in VEAP by enrolling during one's 
period of active service.  If one elects to enroll, one must 
generally participate for 12 consecutive months.  38 U.S.C.A. 
§ 3221 (West 2002).  The appellant did not serve on active 
duty between aforementioned the delimiting dates.

One who enrolls and participates in the program must agree to 
have a monthly deduction made from one's military pay of not 
less than $25.00 and no more than $100.00. 38 C.F.R. § 
21.5052(b)(1).  The maximum total contribution allowed per 
person is $2,700. 38 C.F.R. § 21.5052(c).  A participant is 
allowed to make the total contribution via a lump sum 
payment.  38 U.S.C.A. § 3222(a), (e) (West 2002); 38 C.F.R. § 
21.5052(f).

VA regulations that implement VEAP are set forth at 38 C.F.R. 
§ 21.5050 et seq.  This authority provides that any otherwise 
eligible person desiring to participate must apply to the 
Service Department under which one serves, upon forms 
prescribed the Service Department and/or the Secretary of 
Defense.  Further, no application to participate may be made 
prior to entry upon active duty, and each application must be 
submitted in sufficient time to permit the service concerned 
to make the required deduction from the individual's military 
pay for at least one month prior to the individual's 
discharge or release from active duty.  38 C.F.R. § 21.5050 
(2006).  An individual may not make any contributions after 
the date of one's discharge.  38 C.F.R. § 21.5052 (2006).

Moreover, the veteran himself has indicated that he did not 
enroll in or participate in a VEAP program pursuant to 38 
C.F.R. § 21.5052.  It is unfortunate that he was not aware of 
such a program, but nevertheless the fact remains that he 
lacks eligibility based on his service dates, not simply 
because he did not enroll in or participate in a VEAP 
program.  Thus, the criteria for basic eligibility to 
educational assistance benefits under Chapter 32, Title 38, 
United States Code, have not been met and the veteran's claim 
must be denied.

As the law in this case is dispositive, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

	VA educational assistance under Chapter 1606

With respect to the veteran's claim for Chapter 1606 
educational assistance, applicable law provides that the 
Armed Forces will determine whether a reservist is eligible 
to receive benefits pursuant to 10 U.S.C., Chapter 1606.  See 
38 C.F.R. § 21.7540(a).  To be eligible, a reservist shall 
enlist, reenlist, or extend an enlistment as a reserve for 
service in the Selected Reserves so that the total period of 
obligated service is at least six years from the date of such 
enlistment, reenlistment or extension.  The individual must 
also complete his or her initial period of active duty 
training, must be participating satisfactorily in the 
Selected Reserve and must not have elected to have his or her 
service in the Selected Reserves credited towards 
establishing eligibility to benefits provided under 
38 U.S.C., Chapter 30. See 38 C.F.R. § 21.7540(a)(1)-(4).

In addition, the ending dates of eligibility are either the 
last day of the 10-year period beginning on the date the 
reservist became eligible for educational assistance, or the 
date the reservist was separated from the Selected Reserves.  
38 C.F.R. § 21.7550(a); but see Bob Stump National Defense 
Authorization Act for Fiscal Year 2003, Pub. L. No. 107-314, 
§ 641, 116 Stat. 2577 (Dec. 2, 2002) (amending 10 U.S.C. § 
16133 by substituting the 10-year ending date provision with 
a 14-year ending date provision, effective October 1, 2002, 
with respect to periods of entitlement to educational 
assistance under Chapter 1606 that began on or after October 
1, 1992).

To be eligible for Chapter 1606 benefits, a claimant must be 
an active member of the selective reserve; the appellant was 
not such a member.

The law is clear that VA may only pay educational assistance 
to an eligible veteran under the provisions of the law.  
Neither the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs.  The eligibility requirements for educational 
assistance are prescribed by Congress and regulations enacted 
by the Armed Forces and VA.  The law in this case, therefore, 
and not the evidence, is dispositive of the appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, eligibility for 
educational assistance under both Chapter 1606, Title 10, 
United States Code, and Chapter 30, Title 38, are not 
established.




ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.

Basic eligibility for educational assistance under Chapter 
32, Title 38, United States Code is denied.

Basic eligibility for educational assistance under Chapter 
1606, Title 10, United States Code, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


